EXAMINER'S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16 through 23 directed to an invention non-elected without traverse.  Accordingly, claims 16 through 13 have been cancelled.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CANCELLED CLAIMS 16 through 23.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The amendments to the claims have overcome the 101 and 112(b) rejections of the claims.
	Furthermore, both Dave (U.S. Patent Publication No. 2016/0184893) and Beuth (U.S. Patent Publication No. 2014/0249773) teach method for controlling additive manufacturing processes wherein a process map was used to control the processes in order to achieve a desired process outcome. However, neither reference fairly teaches of suggests that the process maps were generated by applying a set of training data to machine learning logic wherein the machine learning logic comprised neural network regression logic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 through 11 and 13 through 15 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712